DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program. Examiner suggests the claims be amended to be directed to a non-transitory computer readable medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kadel (US 2014/0233472).
RE claims 1, 13 and 15, Kadel discloses method, program and apparatus for determining a duplex resource scheme for a localized communication in a mobile communication system (Claim 1), the apparatus comprising: at least one interface for communicating with a plurality of road users (Paragraphs 25-26 and 55); and a control module configured to: obtain environmental perception data via the at least one interface, wherein the environmental perception data relates to a plurality of road users (Paragraphs 25-26 and 55), predict a plurality of radio resources required for a communication of the plurality of road users based on the obtained environmental perception data (Paragraphs 25-26 and 55 and claim 11), and determine the duplex resource scheme based on the predicted plurality of radio resources required for the communication of the plurality of road users (Paragraphs 25-26 and 55 and claim 11).
RE claim 5, Kadel discloses the method according to claim 1 as set forth above. Note that Kadel further discloses wherein the method comprises obtaining information related to a plurality of planned maneuvers of the plurality of road users, wherein the plurality of radio resources required for the communication of the plurality of road users are predicted based on the information related to the plurality of planned maneuvers of the plurality of road users.
RE claim 6, Kadel discloses the method according to claim 1 as set forth above. Note that Kadel further discloses wherein the environmental perception data comprises modeling information for an area surrounding the plurality of road users, wherein the modeling information relates to objects that have been identified by a road user executing the method or by the plurality of road users using one or more perception sensors of the road user or of the plurality of road users (Paragraphs 25-26 and 55 and claim 11).
RE claim 7, Kadel discloses the method according to claim 1 as set forth above. Note that Kadel further discloses wherein the method is executed by a stationary entity of the mobile communication system (Paragraphs 25-26 and 55 and claim 11).
RE claim 8, Kadel discloses the method according to claim 1 as set forth above. Note that Kadel further discloses wherein the method is executed by a road user (Paragraphs 25-26 and 55 and claim 11).
RE claim 9, Kadel discloses the method according to claim 8 as set forth above. Note that Kadel further discloses wherein the method is executed by the road user if the road user is out of coverage of the mobile communication system, and/or wherein the environmental perception data is based on one or more perception sensors of the road user (Paragraphs 25-26 and 55 and claim 11).
RE claim 10, Kadel discloses the method according to claim 1 as set forth above. Note that Kadel further discloses wherein the environmental perception data is obtained from the plurality of road users and from one or more road-side infrastructure entities (Paragraphs 25-26 and 55 and claim 11).
RE claim 11, Kadel discloses the method according to claim 1 as set forth above. Note that Kadel further discloses wherein the method comprises providing the duplex resource scheme to the plurality of road users using a control channel of the mobile communication system (Paragraphs 25-26 and 55 and claim 11).
RE claims 12, 14 and 16, Kadel discloses method, program and apparatus at least one interface for communicating with a plurality of road users (Paragraphs 25-26 and 55 and claim 11); and a control module configured to: obtain environmental perception data via the at least one interface, wherein the environmental perception data relates to a plurality of road users (Paragraphs 25-26 and 55 and claim 11)., predict a plurality of radio resources required for a communication of the plurality of road users based on the obtained environmental perception data(Paragraphs 25-26 and 55 and claim 11)., and determine the duplex resource scheme based on the predicted plurality of radio resources required for the communication of the plurality of road users (Paragraphs 25-26 and 55 and claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kadel in view of Mueck et al. (US 2019/0045397).
RE claim 2, Kadel discloses the method according to claim 1 as set forth above. Kadel does not explicitly disclose wherein the duplex resource scheme comprises a dynamic time-division duplex resource scheme.
However, Mueck teaches wherein the duplex resource scheme comprises a dynamic time-division duplex resource scheme (Paragraph 112 teaches Spectrum sensing for allocation of FDD/TDD UL/DL resources).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kadel with the teachings of Mueck since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

RE claim 3, Kadel discloses the method according to claim 1 as set forth above. Kadel does not explicitly disclose wherein the duplex resource scheme comprises at least one of a frequency-division duplex resource scheme, a code duplex resource scheme, and a spatial resource scheme.
However, Mueck teaches wherein the duplex resource scheme comprises at least one of a frequency-division duplex resource scheme, a code duplex resource scheme, and a spatial resource scheme (Paragraph 112 teaches Spectrum sensing for allocation of FDD/TDD UL/DL resources).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kadel with the teachings of Mueck since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 4, Kadel discloses the method according to claim 1 as set forth above. Kadel does not explicitly disclose wherein the duplex resources are allotted between at least two of uplink communication, downlink communication, and side-link communication within the duplex resource scheme.
However, Mueck teaches wherein the duplex resources are allotted between at least two of uplink communication, downlink communication, and side-link communication within the duplex resource scheme (Paragraph 112 teaches Spectrum sensing for allocation of FDD/TDD UL/DL resources).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kadel with the teachings of Mueck since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/           Primary Examiner, Art Unit 2461